 
Exhibit 10.1

 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”), dated as of October 19, 2015 (the
“Effective Date”), is between Volt Information Sciences, Inc., a New York
corporation (the “Company”), and Michael Dean (the “Executive”) (collectively,
the “Parties” and each, a “Party”).  As of the Effective Date, this Agreement
shall supersede and replace, in its entirety, that certain employment agreement,
dated June 25, 2015, by and between the Parties (the “Prior Agreement”) and the
Executive shall no longer have any rights, benefits or obligations thereunder;
provided that the Executive shall remain entitled to any unpaid salary and
benefits accrued under the Prior Agreement prior to the Effective Date.  In
addition to the terms defined elsewhere herein, initial capitalized terms have
the meanings given to them in Section 26.
 
1.           Term.  Subject to Section 7, the Executive’s employment will be for
an initial term of three years commencing upon the Effective Date (the “Initial
Employment Term”).  At the end of the Initial Employment Term and on each
succeeding anniversary of the Effective Date, the Employment Term will be
automatically extended by one additional year (each, a “Renewal Term”), unless,
not less than 60 days prior to the end of the Initial Employment Term or any
Renewal Term, either the Executive or the Company has given the other written
notice of nonrenewal.  Without limiting the generality or effect of the
foregoing, the Executive may terminate his employment with the Company at any
time without Good Reason, subject to 60 days’ prior written notice to the
Company.  For purposes of this Agreement, any reference to the “Employment Term”
of this Agreement shall include the Initial Employment Term and any Renewal
Term(s).
 
2.           Employment.  (a) During the Employment Term, the Executive will
serve as the President and Chief Executive Officer of the Company.  At all
appropriate times during the Employment Term, the Company will nominate the
Executive for election to the Company’s Board of Directors (the “Board”).  The
Executive will also serve as an officer, director or employee of any other
member of the Company Group, as may be applicable, on the terms and conditions
set forth herein, and without any additional compensation, including for service
as a member of the Board.
 
(b)           The employment relationship between the Company and the Executive
will be governed by the applicable general employment policies and practices of
the Company Group, including those relating to ethics and business conduct,
confidential information, harassment and discrimination, expense reimbursement
and avoidance of conflicts (together, the “Company Policies”), except that when
any express term of this Agreement is in conflict with the Company Policies,
such term of this Agreement will control.
 
3.           Position and Duties of the Executive.  (a) The Executive will
report directly to the Board, and have duties, responsibilities and authorities
customary for the Executive’s title and position, and such duties,
responsibilities and authority as may be assigned to the Executive from time to
time by the Board consistent with his title and position.  Except as otherwise
required by applicable law or regulation or any applicable securities exchange,
during the Employment Term, the Executive shall be the most senior executive
officer of the Company and all employees of the Company shall report directly or
indirectly to the Executive.
 
(b)           During the Employment Term, the Executive will devote the
Executive’s best efforts, full attention and energies during normal working time
to the business(es) of the Company Group and the performance of any of the
Executive’s duties as set forth herein.
  
 
 

--------------------------------------------------------------------------------

 
  
(c)           So long as such activities do not involve a breach of this
Agreement and do not interfere with the performance of the Executive’s duties
hereunder, the Executive may participate in any governmental, educational,
charitable or other community affairs during the Employment Term and, subject to
the prior approval of the Board in the Board’s discretion, serve as a member of
the governing board of any such organization (with such approval being deemed
given with respect to any such governing board service in effect as of the
Effective Date and of which the Executive previously notified the
Board).  Notwithstanding anything herein to the contrary, the Executive may not
accept any position during the Employment Term with a for-profit enterprise
without the prior written approval of the Board in the Board’s discretion.
 
4.           Compensation.  (a) Base Salary.  During the Employment Term, the
Company will pay to the Executive a base salary per annum equal to $650,000 (as
in effect from time to time, the “Base Salary”).  The Base Salary will be
payable at the times and in accordance with the Company’s normal payroll
practice, but in no event less frequently than monthly.  During the Employment
Term, the Company shall annually review the Executive’s Base Salary.
 
(b)           Annual Bonus.  During the Employment Term, the Executive will be
eligible to receive an annual cash incentive bonus in accordance with, and
subject to, the terms and conditions of the Company’s applicable annual
incentive bonus program (the “Annual Bonus”).  During the Employment Term, the
Executive’s target Annual Bonus will be 100% of the Executive’s Base Salary,
with potential for a lesser or larger Annual Bonus (up to the maximum Annual
Bonus established by the Board), in all cases subject to the achievement of
applicable performance objectives as set forth by the Board or a committee
thereof.  Payment of the Annual Bonus for the Company’s 2015 fiscal year will be
prorated based on the number of calendar days the Executive is employed by the
Company following the Effective Date as a portion of the Company’s full 2015
fiscal year; provided that such pro-rated 2015 Annual Bonus shall not be less
than $100,000.  The Annual Bonus in respect of any fiscal year shall be paid by
the 15th day of the third month following the end of such fiscal year.
 
(c)           Initial Equity Grant.  On the Effective Date, the Executive will
be granted the following equity-based awards (the “Initial Grant”), provided
that the Initial Grant will be subject to the Company’s  shareholder approval of
the Company’s 2015 equity incentive plan (the “Equity Plan”) at the Company’s
annual meeting of shareholders following the Effective Date (the “Annual
Meeting”):
 
(i)           An option to acquire 182,050 shares of the Company’s common stock,
with a per-share exercise price equal to the closing price of one share of the
Company’s common stock on the Effective Date (the “Option”).  The Option will
vest ratably over three years on each of the first three anniversaries of the
Effective Date, subject to the Executive’s continuous employment with the
Company through each applicable vesting date, and will be subject to such terms
and conditions as set forth in the Equity Plan and the applicable award
agreement governing the grant of the Option attached hereto as Exhibit A; and
 
(ii)           40,016 restricted stock units (the “RSUs”), with such RSUs
vesting ratably over three years on each of the first three anniversaries of the
Effective Date, subject to the Executive’s continuous employment with the
Company through each applicable vesting date, and will be subject to such terms
and conditions set forth in the Equity Plan and the applicable award agreement
governing the grant of the RSUs attached hereto as Exhibit B.
  
 
2

--------------------------------------------------------------------------------

 
  
The Parties hereby agree that, in the event the Company’s shareholders fail to
approve the Equity Plan at the Annual Meeting, the Initial Grant award shall be
immediately cancelled (the “Cancellation”) and the Company and the Executive
will work together in good faith to implement a mutually agreeable long-term
incentive arrangement providing the Executive with substantially similar
economic opportunity, value, vesting and performance conditions (the
“Replacement Arrangement”), including with respect to the period commencing on
the Effective Date and ending on the date the Replacement Arrangement is
effective.  In all events, the Replacement Arrangement shall become effective
within four months following the Cancellation.
 
(d)           Change in Control Prior to Effectiveness of Initial Equity
Grant.  If, while the Executive remains employed by the Company, a Change in
Control occurs prior to the Initial Grant awards becoming effective (including
following the Cancellation) and at such time as the Company has not yet
implemented a Replacement Plan, then Sections 7(b)(vii) and 7(c)(iii) shall
thereafter be null and void and:
 
(i)           If the acquiring or surviving entity in the Change in Control
transaction agrees to assume, convert or replace outstanding Company equity
awards held by other Company employees, then the Option and the RSUs shall be
cancelled and in lieu thereof the Executive shall be entitled to receive an
amount of cash equal to the sum of (A) the per-share value of the property into
which the Company’s other equity awards are converted or adjusted in connection
with the Change in Control (valued at the applicable time of payment to the
Executive) (the “Per Share Value”) less the per-share exercise price of the
Option (to the extent such difference is positive) multiplied by the number of
shares subject to the Option and (B) the Per Share Value multiplied by the
number of RSUs, in each instance payable at the time the respective original
Initial Grant awards would have vested in accordance with their original terms
(including by virtue of Section 7(b)(v) or 7(c)(iv)); or
 
(ii)           If the acquiring or surviving entity in the Change in Control
transaction does not agree to assume, convert or replace outstanding Company
equity awards held by other Company employees, then the Option and the RSUs
shall be cancelled and the Company shall pay to the Executive a lump sum cash
amount, within 30 days following the date of the Change in Control, equal to the
sum of (A) the number of RSUs multiplied by the cash value of the per-share
consideration received by the Company’s shareholders at the time of the Change
in Control, plus (B) the number of shares subject to the Option multiplied by
the positive difference, if any, between the cash value of the per-share
consideration received by the Company’s shareholders at the time of the Change
in Control minus the per-share exercise price of the Option.
 
(e)           Prior Equity Grants.
 
(i)           Options.  On June 29, 2015, the Executive received a grant of an
option to acquire 100,000 shares of the Company’s common stock, with a per-share
exercise price of $9.28 (the “Prior Option Grant”).  Under the applicable award
agreement, the Prior Option Grant was scheduled to vest in equal monthly
installments on the first day of each month for six consecutive months,
beginning on August 1, 2015.  The Parties hereby agree that the portion of the
Prior Option Grant which remains unvested as of the Effective Date (i.e., 50,000
options) will instead vest on the first anniversary of the Effective Date.  The
Prior Option Grant will continue to be subject to all other terms and conditions
of the award agreement governing the Prior Option Grant.
  
 
3

--------------------------------------------------------------------------------

 
  
(ii)           Restricted Stock Units.  On June 29, 2015, the Executive received
a grant of 42,000 restricted stock units (the “Prior RSU Grant”).  Under the
applicable award agreement, the Prior RSU Grant is scheduled to vest on the
six-month anniversary of the grant date.  The Parties hereby acknowledge that,
in accordance with the applicable award agreement, the Prior RSU Grant will vest
on December 25, 2015 and will be settled within five days thereof.
 
For the avoidance of doubt, except as otherwise contemplated by this Section
4(e), the Parties hereby acknowledge and agree that the Executive’s transition
from the role of Interim Chief Executive Officer of the Company to the role of
Chief Executive Officer of the Company (as contemplated herein) will not result
in the accelerated vesting of either the Prior Option Grant or the Prior RSU
Grant.
 
(f)           Long-Term Incentive Compensation.  The Company intends, but is not
obligated, to annually provide the Executive with long-term incentive
compensation opportunity with a target value at grant of not less than
$1,600,000 (based on the valuation method used by the Company for financial
reporting purposes) through a combination of stock option grants, restricted
stock units or other equity-based awards, cash-based long-term plans or other
components, and in such proportions and subject to such conditions, as may be
determined by the Company from time to time in its sole discretion and in good
faith.
 
5.           Benefits.  (a) Employee Plans.  During the Employment Term, subject
to the terms and conditions of the applicable plans, the Executive will be
eligible to participate in the Company-sponsored group health, major medical,
dental, vision, life insurance, 401(k) and other employee welfare benefit plans
(the “Employee Plans”).  The Executive acknowledges that the Company reserves
the right to amend or terminate any Employee Plan(s) at any time in its
discretion, subject to the terms of such Employee Plan(s) and applicable law.
 
(b)           Vacation.  During the Employment Term, the Executive will be
eligible to participate in the Company’s vacation, holiday and sick, personal
and other leave policies as are provided under the Company’s policies applicable
to executives generally.
 
6.           Expenses.  From and after the Effective Date, the Company will pay
or reimburse the Executive for reasonable and necessary business expenses
incurred by the Executive during the Employment Term in connection with the
Executive’s duties on behalf of the Company Group in accordance with the
Company’s travel and expense policy, as it may be amended from time to time, or
any successor policy applicable to executives of the Company, and in accordance
with Section 22, following submission by the Executive of reimbursement expense
forms in a form consistent with such expense policies.
 
7.           Termination.  (a) Termination by the Company for Cause or
Resignation by the Executive Without Good Reason.  If, during the Employment
Term, the Executive’s employment is terminated by the Company for Cause or the
Executive resigns without Good Reason (including after the Executive provided
the Company with a written notice of nonrenewal pursuant to Section 1), the
Executive will not be eligible to receive Base Salary, to receive an Annual
Bonus or to participate in any Employee Plans with respect to future periods
after the date of such termination or resignation, except for the right to
receive (i) accrued but unpaid Base Salary through the date of termination of
employment, to be paid in accordance with the Company’s normal payroll practice;
(ii) any accrued unused vacation time, to be paid in accordance with the
Company’s normal payroll practice; (iii) any unreimbursed business expenses
incurred by the Executive prior to the date of termination, to be paid in
accordance with the provisions of Section 6; and (iv) any compensation and
benefits payable to the Executive under the terms of the Employee Plans or the
Company’s incentive arrangements in which the Executive participated prior to
the date of termination of employment, in accordance with the terms of such
Employee Plans and incentive arrangements (together, the “Accrued Compensation
and Benefits”).
  
 
4

--------------------------------------------------------------------------------

 
  
(b)           Termination by the Company Without Cause, Resignation by the
Executive for Good Reason or Nonrenewal Resignation.  Except as otherwise set
forth in Section 7(c), if (and in all events other than due to the Executive’s
death or Disability), (A) the Executive’s employment is terminated during the
Employment Term by the Company without Cause, (B) the Executive terminates
employment during the Employment Term for Good Reason or (C) after the Company
provides the Executive with a written notice of nonrenewal pursuant to Section
1, the Executive terminates employment without Good Reason no later than 30 days
following the expiration of the Employment Term (any termination pursuant to
this clause (C), a “Nonrenewal Resignation”), then the Executive will be
entitled to receive from the Company, in full satisfaction of the Executive’s
rights and any benefits the Executive is entitled to under this Agreement, any
other employment arrangement with the Company Group or otherwise, the following,
subject to Section 7(e):
 
(i)           The Accrued Compensation and Benefits;
 
(ii)           (A) an amount equal to any earned but unpaid Annual Bonus with
respect to a year prior to the year in which the termination occurred and (B) a
pro-rated Annual Bonus for the year in which the termination occurred (based on
the actual achievement of applicable performance criteria, and based on the
number of days the Executive was employed by the Company as a portion of the
applicable performance period); provided that such amounts shall be determined
without regard to any otherwise-applicable individual performance criteria, and
any discretionary reduction in the amount shall not exceed the amount of the
average of the discretionary reductions applied to the Company’s other named
executive officers for the applicable year, and in all cases payable when Annual
Bonuses are ordinarily paid to similarly situated executives of the Company for
the applicable year;
 
(iii)           An amount equal to two times the sum of (A) the Base Salary plus
(B) target Annual Bonus, to be paid in accordance with the Company’s normal
payroll practice for a period of 24 months following the date of termination of
employment, provided that, in the event of a Nonrenewal Resignation, the amount
payable shall instead be equal to one times the sum of (A) Base Salary plus (B)
target Annual Bonus, and shall instead be payable in accordance with the
Company’s normal payroll practice for a period of 12 months following the date
of termination of employment;
 
(iv)           The Prior Option Grant and Prior RSU Grant shall immediately vest
and all outstanding options under such the Prior Option Grant shall continue to
be exercisable for 12 months following the date of termination (but in no event
later than the date of expiration of the original term of the Prior Option
Grant);
 
(v)           Any unvested time-vested Company options to acquire Company stock
(other than the Prior Option Grant) and other unvested time-vested Company
equity awards (other than the Prior RSU Grant), in all cases that would vest
within 12 months following the date of termination, shall immediately vest and
all outstanding time-vested Company options and stock appreciation rights shall
continue to be exercisable for 12 months following the date of termination (but
in no event later than the date of expiration of the original term of such
awards), and with all such awards to be settled in accordance with the terms of
the applicable equity incentive plan and/or the applicable award agreement;
  
 
5

--------------------------------------------------------------------------------

 
  
(vi)           Any unvested performance-vested Company options to acquire
Company stock and other unvested performance-vested Company equity awards, in
all cases that would vest within 12 months following the date of termination if
specified performance goals or criteria are satisfied, shall remain outstanding
and shall vest if, and at the time that, such goals or criteria are satisfied
(and all outstanding performance-vested Company options and stock appreciation
rights shall continue to be exercisable for 12 months following the date of
termination, but in no event later than the date of expiration of the original
term of such awards), and with all such awards to be settled in accordance with
the terms of the applicable equity incentive plan and/or the applicable award
agreement;
 
(vii)           Subject to Section 4(d), if the Executive’s termination of
employment occurs prior to the Initial Grant awards becoming effective
(including following the Cancellation) and at such time as the Company has not
yet granted the Executive awards under the Replacement Plan, an amount, payable
in a lump sum on the 60th day following the date of termination of employment,
equal to one-third of the sum of (A) the number of RSUs multiplied by the fair
market value of a share of Company stock on the date of termination, plus (B)
the number of shares subject to the Option multiplied by the positive
difference, if any, between the fair market value of a share of Company stock on
the date of termination minus the per-share exercise price of the Option; and
 
(viii)           Reimbursement for the employer portion of the monthly cost of
maintaining health benefits for the Executive (and the Executive’s spouse and
eligible dependents) as of the date of termination of employment under a group
health plan of the Company for purposes of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), excluding any short-term or
long-term disability insurance benefits, for a period of 18 months following the
date of the termination of employment, to the extent the Executive properly
elects COBRA coverage.  Such reimbursements shall be paid in accordance with
Sections 6 and 22 of this Agreement.  The benefits described in clauses (ii)
through (viii) of this Section 7(b) are collectively referred to herein as the
“Severance Benefits.”
 
(c)           Termination by the Company Without Cause, Resignation by the
Executive for Good Reason or Nonrenewal Resignation During the Change in Control
Period.  If, during the Change in Control Period (and in all events other than
due to the Executive’s death or Disability), (A) the Executive’s employment is
terminated during the Employment Term by the Company without Cause, (B) the
Executive terminates employment during the Employment Term for Good Reason or
(C) there is a Nonrenewal Resignation, then Executive will be entitled to
receive from the Company, in full satisfaction of the Executive’s rights and any
benefits the Executive is entitled to under this Agreement, any other employment
arrangement with the Company Group or otherwise, the following, subject to
Section 7(e) and in lieu of any amounts otherwise payable in accordance with
Section 7(b):
 
(i)           The Accrued Compensation and Benefits;
 
(ii)           The Severance Benefits (other than the benefits described in
clauses (iv), (v), (vi) and (vii) of Section 7(b)), provided that the amount
described in clause (iii) of Section 7(b) shall instead be payable in a lump sum
on the 60th day following the date of termination of employment if (A) the
Executive’s termination of employment occurs following a Change in Control and
(B) such Change in Control constitutes a “change in control event” for purposes
of Section 409A;
  
 
6

--------------------------------------------------------------------------------

 
  
(iii)           Subject to Section 4(d), if the Executive’s termination of
employment occurs prior to the Initial Grant awards becoming effective
(including following the Cancellation) and at such time as the Company has not
yet granted the Executive awards under the Replacement Plan, an amount, payable
in a lump sum on the 60th day following the date of termination of employment,
equal to the sum of (A) the number of RSUs multiplied by the fair market value
of a share of Company stock on the date of termination, plus (B) the number of
shares subject to the Option multiplied by the positive difference, if any,
between the fair market value of a share of Company stock on the date of
termination minus the per-share exercise price of the Option; and
 
(iv)           Notwithstanding the terms of any equity agreement, all of the
Executive’s outstanding equity awards will fully vest and become
non-forfeitable, with (A) any such outstanding stock options and stock
appreciation rights becoming fully exercisable, subject to any applicable
performance conditions (and with all such stock options and stock appreciation
rights remaining exercisable for 12 months following the date of termination of
employment (but in no event later than the date of expiration of the original
term of such award)); and (B) the restriction period on any such restricted
stock and any such restricted stock units held by the Executive lapsing and any
other requirements or conditions with respect to the foregoing or other such
equity-based awards held by the Executive lapsing and being disregarded, and all
equity awards accelerated pursuant to this paragraph will be settled in
accordance with the terms of the applicable equity incentive plan and/or the
applicable award agreement.
 
(d)           Termination by death or Disability.  If the Executive becomes
Disabled or dies during the Employment Term, the Executive’s employment will
terminate and the Executive (or in the case of death, the Executive’s
beneficiary or, if none, the Executive’s estate), will be entitled to receive
from the Company, in full satisfaction of the Executive’s rights and any
benefits the Executive is entitled to under this Agreement, any other employment
arrangement with the Company Group or otherwise, the following:
 
(i)           The Accrued Compensation and Benefits; and
 
(ii)           The benefits described in clauses (ii) and (iv) of Section 7(b).
 
(e)           Payment Timing & Release Requirement.  Any obligation of the
Company to make any payment pursuant to Section 7(b) or (c) (other than the
payment of Accrued Compensation and Benefits) is conditioned upon the Executive
first executing and delivering to the Company an effective release,
substantially in the form attached hereto as Exhibit C (the “Release”), within
59 days after the date of termination of employment, with all periods for
revocation therein having expired.  Subject to the Executive’s compliance with
the preceding sentence, all amounts payable, or other benefits set forth in
Section 7(b) or (c) (other than the payment of Accrued Compensation and
Benefits) otherwise due before the 60th day following the date of the
Executive’s termination of employment will instead accumulate and will be paid
or provided on the 60th day following the date of termination of employment.
 
(f)           Forfeiture.  Notwithstanding the foregoing, any right of the
Executive to receive termination payments and benefits hereunder will be
forfeited if the Executive breaches Section 8, 9 or 11; provided that, before
invoking this paragraph, the Company will provide the Executive a reasonable
time (not to exceed 30 days) to respond to such assertion and, to the extent
curable, a right to cure such breach within such time.
  
 
7

--------------------------------------------------------------------------------

 
  
(g)           No Mitigation; No Offset.  The Executive shall be under no
obligation to seek other employment, and there shall be no offset against
amounts due to him on account of any remuneration or benefits provided by any
subsequent employment he may have.
 
8.           Duty of Loyalty.  During the course, and as a result, of the
Executive’s employment with the Company, the Executive will have access to
Confidential Information; the opportunity to gain close knowledge of, and
possible influence over, customers, suppliers, independent contractors and
employees of the Company Group; possess in some measure the goodwill of the
Company Group; and come to possess an intimate knowledge of the business of the
Company Group, including all of its policies, methods, personnel and operations.
 
(a)           Confidentiality.  (i) The Executive acknowledges that, in the
course of the Executive’s employment, the Executive will become familiar with
the trade secrets, confidential information and other proprietary information
concerning the Company Group, including projects, promotions, marketing plans
and strategies, business plans or practices, business operations, employees,
employment pay information and data, research and development, intellectual
property, trademarks, customer lists, pricing information, production and cost
data, compensation and fee information, accounting and financing data, and
methods of design, distribution, marketing, service or procurement, regardless
of whether such information has been reduced to documentary form, which the
Company and/or an Affiliate treats as confidential or proprietary (collectively,
the “Confidential Information”).
 
(ii)           The Executive acknowledges and agrees that any and all
Confidential Information will be received and held by the Executive in a
confidential capacity.  The Executive will not, during the Employment Term
and/or at any time thereafter, in any manner, whether directly or indirectly,
knowingly use for the Executive’s own benefit or the benefit of any other
Person, or disclose, divulge, render or offer, any Confidential Information,
except on behalf of the Company in the course of the proper performance of the
Executive’s duties hereunder.
 
(b)           Effect of Competition or Solicitation.  (i) The Executive
acknowledges that (A) the Executive’s services are of special, unique and
extraordinary value to the Company Group and (B) the Company Group’s ability to
accomplish its purposes and to successfully compete in the marketplace depends
substantially on the skills and expertise of the Executive.  The Executive
acknowledges and agrees that the Company Group would be irreparably damaged if
the Executive were to not devote substantially all of the Executive’s business
time and efforts to the business and affairs of the Company Group during the
Employment Term, or were to provide services to any business (whether a
corporation or a division of a corporation or similar business unit) which
competes with any member of the Company Group.
 
Therefore the Executive Agrees that, in the event that, during the Executive’s
employment with the Company or during a period of 24 months thereafter (or 12
months thereafter in the event of a Nonrenewal Resignation or a termination of
the Executive’s employment pursuant to Section 7(c), but in all events other
than due to the Executive’s death or Disability) (collectively and as
applicable, the “Restricted Period”), the Executive engages in any of the
activity set forth below, then, subject to Section 7(f), the Executive shall
immediately forfeit his right to receive any payments or benefits pursuant to
Section 7(b), (c) or (d) (other than the payment of Accrued Compensation and
Benefits) in addition to any other remedies available to the Company:
  
 
8

--------------------------------------------------------------------------------

 
  
(ii)           directly or indirectly, engage in, own or control any interest
in, or act as an officer, director, partner, employee of, or consultant or
advisor to, any firm, institution or other entity directly or indirectly engaged
in a business that is substantially similar to that in which the Executive was
engaged during the Executive’s employment with the Company or which competes
with the Company Group, within the geographical area that is co-extensive with
the scope of the Executive’s responsibilities for the Company Group during the
last 12 months of the Executive’s employment with the Company.  Notwithstanding
the foregoing, it will not be a violation of this Section 8(b)(ii) for the
Executive to directly or indirectly own less than two percent (2%) of the
outstanding public equity or debt of a publicly owned corporation engaged in the
same or similar business to that of the Company Group, provided that the
Executive is not in a control position with respect to such corporation;
 
(iii)           hire, solicit, encourage or otherwise induce any employee,
consultant or independent contractor of any member of the Company Group, who
provided services to any member of the Company Group within the preceding six
months, to terminate his or her employment or other contractual relationship
with any member of the Company Group; or
 
(iv)           induce or attempt to induce any Person which is a supplier,
distributor, customer or otherwise a contracting party of any member of the
Company Group at any time during the applicable Restricted Period, to terminate
or modify any written or oral agreement or understanding with any member of the
Company Group.
 
(c)           Company Property.  All notes, lists, records, files, documents and
other papers and other like items (and all copies, extracts and summaries
thereof), advertising, sales, manufacturers’ and other materials or articles or
information, including data processing reports, computer programs, software,
customer information and records, business records, price lists or information,
samples, or any other materials or data of any kind furnished to the Executive
by the Company Group or developed, made or compiled by the Executive on behalf
of the Company Group or at the Company Group’s direction or for the Company
Group’s use or otherwise in connection with the Executive’s employment
hereunder, are and will remain the sole property of the Company Group, including
in each case all copies thereof in any medium, including computer tapes and
other forms of information storage, but excluding materials relating directly to
the terms and conditions of the Executive’s employment and the Executive’s
performance as an employee of the Company Group (the “Company Property”).  If
any member of the Company Group requests the return of any Company Property at
any time during or at or after the date of termination of employment, the
Executive will deliver all such Company Property, including all copies of the
same, to the Company as soon as practicable.  The provisions of this paragraph
apply during and after the period when the Executive is an employee of the
Company Group and will be in addition to (and not a limitation of) any legally
applicable protections of the Company Group’s interest in Confidential
Information, trade secrets and the like.
 
(d)           Non-Disparagement.  At no time during or after the Employment Term
will the Executive utter, issue or circulate publicly any false or disparaging
statements, remarks or rumors about any member of the Company Group and/or any
of their respective businesses, or any of their respective officers, employees
or directors.  Similarly, at no point during or after the Employment Term will
the Company directly or indirectly utter, issue or circulate publicly any false
or disparaging statements, remarks or rumors about the Executive.  In addition,
the Company will instruct its executive officers not to utter, issue or
circulate publicly any false or disparaging statements, remarks or rumors about
the Executive.  Nothing in this Section 8(d) shall prohibit the Company or the
Executive from providing truthful and accurate facts about the other party where
required to do so by law.  If any member of the Company Group or any of their
respective officers, employees or directors utters, issues or circulates
publicly any false or disparaging statements, remarks or rumors about the
Executive, the Executive may appropriately respond without being in violation of
this Section 8(d).
  
 
9

--------------------------------------------------------------------------------

 
  
(e)           The Executive’s obligation of confidentiality will survive,
regardless of any other breach of this Agreement or any other agreement, by any
Party, until and unless such Confidential Information has become, through no
fault of the Executive, generally known to the public.  For purposes of this
paragraph, “generally known” means known throughout the domestic U.S. industry
or the appropriate foreign country’s or countries’ industry.  In the event that
the Executive is required by law, regulation, or court order to disclose any of
the Confidential Information, the Executive will promptly notify the Company
prior to making any such disclosure to facilitate the Company Group seeking a
protective order or other appropriate remedy from the proper authority at its
sole cost and expense.  The Executive further agrees to cooperate with the
Company in seeking such order or other remedy and that, if the Company is not
successful in precluding the requesting legal body from requiring the disclosure
of the Confidential Information, the Executive will furnish only that portion of
the Confidential Information that is legally required, and the Executive will,
at the Company’s expense, exercise all reasonable legal efforts to obtain
reliable assurances that confidential treatment will be accorded to the
Confidential Information.
 
(f)           The Executive’s obligations under this Section 8 are in addition
to, and not in limitation of, all other obligations of confidentiality under the
Company Group’s policies and applicable law and regulatory guidance.
 
9.           Developments.  (a) The Executive will make full and prompt
disclosure to the Company Group of all inventions, improvements, discoveries,
methods, developments, software, mask works and works of authorship, whether
patentable or copyrightable or not, (i) which relate to the business(es) of the
Company Group and have heretofore been created, made, conceived or reduced to
practice by the Executive or under the Executive’s direction or jointly with
others, and not assigned to prior employers, or (ii) which have utility in or
relate to the Company Group’s business(es) and are created, made, conceived or
reduced to practice by the Executive or under the Executive’s direction or
jointly with others during the Executive’s employment with the Company Group,
whether or not during normal working hours or on the premises of the Company
Group (all of the foregoing of which are collectively referred to in this
Agreement as “Developments”).
 
(b)           The Executive agrees to assign and hereby assigns to the Company
Group (or any Person designated by the Company Group) all of the Executive’s
rights, title and interest worldwide in and to all Developments and all related
patents, patent applications, copyrights and copyright applications, and any
other applications for registration of a proprietary right.  This paragraph will
not apply to Developments that the Executive developed entirely on the
Executive’s own time without using the Company Group’s equipment, supplies,
facilities or Confidential Information and that does not, at the time of
conception or reduction to practice, have utility in or relate to the Company
Group’s business(es), or actual or demonstrably anticipated research or
development.  To the extent this Agreement is construed in accordance with the
laws of any jurisdiction which precludes a requirement in an employee agreement
to assign certain classes of inventions made by an employee, this paragraph will
be interpreted not to apply to any invention which a court rules or the Company
agrees falls within such classes but will be interpreted to apply thereto to the
maximum extent legally permissible.
  
 
10

--------------------------------------------------------------------------------

 
  
(c)           The Executive will cooperate fully with the Company Group, both
during and after the Executive’s employment with the Company Group, with respect
to the procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and other countries)
relating to Developments.  The Executive will not be required to incur or pay
any costs or expenses in connection with the rendering of such cooperation.  The
Executive will sign all papers, including copyright applications, patent
applications, declarations, oaths, formal assignments, assignments of priority
rights, and powers of attorney, and do all things that the Company Group may
deem necessary or desirable in order to protect its rights and interests in any
Development.  If any member of the Company Group is unable, after reasonable
effort, to secure the Executive’s signature on any such papers, any executive
officer of the Company is expressly authorized to execute any such papers as the
Executive’s agent and attorney-in-fact, coupled with interest, and the Executive
hereby irrevocably designates and appoints each executive officer of the Company
as the Executive’s agent and attorney-in-fact to execute any such papers on the
Executive’s behalf and to take any and all other actions as the Company Group
may deem necessary or desirable in order to protect its rights and interests in
any Development, under the conditions described in this sentence.
 
(d)           Exception.  This Section 9 does not apply to any invention that
qualifies fully under the provisions of California Labor Code Section 2870.  The
Executive hereby acknowledges that he has received written notice of the
provisions of California Labor Code Section 2870, which provides as follows:
 
“(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies facilities, or trade secret information, except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the employee for the employer.
 
(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of the state and is unenforceable.”
 
10.           Remedies.  The Executive and the Company acknowledge that the
covenants contained in Sections 8 and 9 are reasonable under the
circumstances.  Accordingly, if, in the opinion of any court of competent
jurisdiction, any such covenant is not reasonable in any respect, such court
will have the right, power and authority to sever or modify any provision or
provisions of such covenants as to the court will appear not reasonable and to
enforce the remainder of the covenants as so amended.  The Executive further
acknowledges that the remedy at law available to the Company Group for breach of
any of the Executive’s obligations under Sections 8 and 9 would be inadequate
and that damages flowing from such a breach may not readily be susceptible to
being measured in monetary terms.  Accordingly, in addition to any other rights
or remedies that the Company Group may have at law, in equity or under this
Agreement, upon proof of the Executive’s violation of any such provision of this
Agreement, the Company Group will be entitled to immediate injunctive relief and
may obtain a temporary order restraining any threatened or further breach,
without the necessity of proof of actual damage or the posting of any bond.
  
 
11

--------------------------------------------------------------------------------

 
  
11.           Continued Availability and Cooperation.  (a) Following termination
of the Executive’s employment, the Executive will reasonably cooperate with the
Company Group and with the Company Group members’ counsel in connection with any
present or future actual or threatened litigation, administrative proceeding or
investigation involving any member of the Company Group that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of the Executive’s employment by the Company Group.  Cooperation will include:
 
(i)           Being reasonably available for interviews and discussions with the
Company Group members’ counsel, as well as for depositions and trial testimony;
 
(ii)           If depositions or trial testimony are to occur, being reasonably
available and cooperating in the preparation therefor, as and to the extent that
the Company Group or any Company Group member’s counsel reasonably requests;
 
(iii)           Refraining from impeding in any way the Company Group’s
prosecution or defense of such litigation or administrative proceeding; and
 
(iv)           Reasonably cooperating fully in the development and presentation
of the Company Group’s prosecution or defense of such litigation or
administrative proceeding.
 
(b)           The Company will reimburse the Executive for reasonable travel,
lodging, telephone and similar expenses, as well as reasonable attorneys’ fees
(if independent legal counsel is authorized in advance in writing by the
Company), incurred in connection with any such cooperation, consultation and
advice rendered under this Agreement after the Executive’s termination of
employment.  However, the Executive will not be entitled to any separate
compensation for any matter referred to in this Section 11.
 
12.           Dispute Resolution.  (a) In the event that the Parties are unable
to resolve any controversy or claim arising out of or in connection with this
Agreement or breach thereof, any Party may refer the dispute to binding
arbitration, which, except as expressly provided hereafter, will be the
exclusive forum for resolving such claims.  Such arbitration will be
administered by the American Arbitration Association (the “AAA”) and governed by
New York law.  The arbitration will be conducted by a single arbitrator selected
by the Executive and the Company according to the rules of the AAA.  In the
event that the Parties fail to agree on the selection of the arbitrator within
30 days after either the Executive’s or the Company’s request for arbitration,
the arbitrator will be chosen by the AAA.  The arbitration proceeding will
commence on a mutually agreeable date within 90 days after the request for
arbitration.  The forum for arbitration will be agreed on by the Parties or, in
the absence of any agreement, will be in a venue located in New York County, New
York.
 
(b)           The Parties agree that each will bear its own costs and attorneys’
fees in any arbitration hereunder.  The arbitrator will not have authority to
award attorneys’ fees or costs to any Party.
 
(c)           The arbitrator will have no power or authority to make awards or
orders granting relief that would not be available to a Party in a court of
law.  The arbitrator’s award is limited by and must comply with this Agreement
and applicable federal, state and local laws.  The decision of the arbitrator
will be final and binding on the Parties.
 
(d)           Notwithstanding the foregoing, no claim or controversy for
injunctive or equitable relief contemplated by or allowed under applicable law
pursuant to Sections 8 and 9 will be subject to arbitration under this Section
12, but will instead be subject to determination as provided in Section 17.
  
 
12

--------------------------------------------------------------------------------

 
  
13.           Other Agreements, Entire Agreement, Etc.  No agreement,
representation or warranty, oral or otherwise, express or implied, with respect
to the subject matter hereof has been made by any Party which is not expressly
set forth in this Agreement.  This Agreement contains the entire agreement of
the Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings relating to the subject matter hereof, including
but not limited to the Prior Agreement.  Nothing herein will be deemed to
provide the Executive a right to remain an officer or employee of any member of
the Company Group.
 
14.           Withholding of Taxes.  The Company will have the right to withhold
from any amount payable hereunder any federal, state, city, local or other taxes
in order for the Company Group to satisfy any withholding tax obligation it may
have under any applicable law, regulation or ruling.
 
15.           Successors and Binding Agreement.  (a) The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and agree to perform this Agreement in
the same manner and to the same extent the Company would be required to perform
if no such succession had taken place.  This Agreement will be binding upon and
inure to the benefit of the Company and any successor to the Company, including
any Person acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor will thereafter be deemed “the
Company” for purposes of this Agreement), but will not otherwise be assignable
or delegable by the Company, except that the Company may assign this Agreement,
or may assign its rights and delegate its duties hereunder, to any Person who
acquires all of the voting stock of the Company (or to any parent entity
thereof).
 
(b)           This Agreement will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.  If the Executive dies while any
amount would still be payable to the Executive hereunder (other than amounts
which, by their terms, terminate upon the death of the Executive) if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, will be paid in accordance with the terms of this Agreement to the
executors, personal representatives or administrators of the Executive’s estate.
 
(c)           This Agreement is personal in nature and neither the Company nor
the Executive may, without the consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder, except as expressly provided
in Sections 15(a) and 15(b).  Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this paragraph, the Company will have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.
 
16.           Notices.  Any notice, demand, claim or other communication under
this Agreement will be in writing and will be deemed to have been given (a) on
delivery if delivered personally; (b) on the date on which delivery thereof is
guaranteed by the carrier if delivered by a national courier guaranteeing
delivery within a fixed number of days of sending; or (c) on the date of
transmission thereof if delivery is confirmed, but, in each case, only if
addressed to the Parties in the following manner at the following addresses (or
at the other address as a Party may specify by notice to the other) to the
Company, to the attention of the General Counsel at its principal executive
offices, and to the Executive, at the Executive’s principal residence as set
forth in the employment records of the Company.
   
 
13

--------------------------------------------------------------------------------

 
  
17.           Governing Law and Choice of Forum.  (a) This Agreement will be
construed and enforced according to the laws of the State of New York, other
than the choice of law provisions thereof.
 
(b)           To the extent not otherwise provided for by Section 12, the
Parties consent to the exclusive jurisdiction of all state and federal courts
located in New York County, New York, as well as to the jurisdiction of all
courts of which an appeal may be taken from such courts, for the purpose of any
suit, action or other proceeding arising out of, or in connection with, this
Agreement or that otherwise arise out of the employment relationship.  Each
Party hereby expressly waives (i) any and all rights to bring any suit, action
or other proceeding in or before any court or tribunal other than the courts
described above, and covenants that it will not seek in any manner to resolve
any dispute other than as set forth in this paragraph, and (ii) any and all
objections either may have to venue, including the inconvenience of such forum,
in any of such courts.  In addition, each Party consents to the service of
process by personal service or any manner in which notices may be delivered
hereunder in accordance with this Agreement.
 
18.           Validity/Severability.  The Parties agree that (a) the provisions
of this Agreement will be severable in the event that for any reason whatsoever
any of the provisions hereof are invalid, void or otherwise unenforceable, (b)
any such invalid, void or otherwise unenforceable provisions will be replaced by
other provisions which are as similar as possible in terms to such invalid, void
or otherwise unenforceable provisions but are valid and enforceable, and (c) the
remaining provisions will remain valid and enforceable to the fullest extent
permitted by applicable law.
 
19.           Survival.  The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration or termination of the Employment Term or this
Agreement (including those under Sections 8, 9, 10 and 11) will survive any
termination or expiration of this Agreement.
 
20.           Subsequent Employment.  During the Restricted Period, if the
Executive is offered employment or the opportunity to enter into any business
activity, whether as owner, investor, executive, manager, employee, independent
consultant, contractor, advisor or otherwise, the Executive will inform the
offeror of the existence of Sections 8 and 9 of this Agreement and provide the
offeror a copy thereof.  The Executive authorizes the Company to provide a copy
of the relevant provisions of this Agreement to any of the Persons described in
this paragraph and to make such Persons aware of the Executive’s obligations
under this Agreement.
 
21.           Excise Tax.  (a) Notwithstanding any other provisions in this
Agreement, in the event that any payment or benefit received or to be received
by the Executive (including any payment or benefit received in connection with a
change in control of the Company or the termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
program, arrangement or agreement) (all such payments and benefits, together,
the “Total Payments”) would be subject (in whole or part), to any excise tax
imposed under Section 4999 of the Code, or any successor provision thereto (the
“Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
program, arrangement or agreement, the Company will reduce the Total Payments to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax (but in no event to less than zero); provided, however, that the
Total Payments will only be reduced if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state,
municipal and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
  
 
14

--------------------------------------------------------------------------------

 
  
(b)           In the case of a reduction in the Total Payments, the Total
Payments will be reduced in the following order:  (i) payments that are payable
in cash that are valued at full value under Treasury Regulation Section
1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with amounts that
are payable last reduced first; (ii) payments and benefits due in respect of any
equity valued at full value under Treasury Regulation Section 1.280G-1, Q&A
24(a), with the highest values reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24) will next be reduced; (iii)
payments that are payable in cash that are valued at less than full value under
Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last
reduced first, will next be reduced; (iv) payments and benefits due in respect
of any equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will be next reduced pro-rata.  Any reductions made pursuant to
each of clauses (i)-(v) above will be made in the following manner: first, a
pro-rata reduction of cash payment and payments and benefits due in respect of
any equity not subject to Section 409A, and second, a pro-rata reduction of cash
payments and payments and benefits due in respect of any equity subject to
Section 409A as deferred compensation.
 
(c)           For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax:  (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of Section 280G(b) of the Code will be taken into account; (ii) no portion of
the Total Payments will be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to the Executive and selected by
the accounting firm which was, immediately prior to the change in control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.
 
(d)           At the time that payments are made under this Agreement, the
Company will provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations, including any opinions or other advice the Company received from
Tax Counsel, the Auditor, or other advisors or consultants (and any such
opinions or advice which are in writing will be attached to the statement).  If
the Executive objects to the Company’s calculations, the Company will pay to the
Executive such portion of the Total Payments (up to 100% thereof) as the
Executive determines is necessary to result in the proper application of this
Section 21.  All determinations required by this Section 21 (or requested by
either the Executive or the Company in connection with this Section 21) will be
at the expense of the Company.  The fact that the Executive’s right to payments
or benefits may be reduced by reason of the limitations contained in this
Section 21 will not of itself limit or otherwise affect any other rights of the
Executive under this Agreement.
  
 
15

--------------------------------------------------------------------------------

 
  
22.           Compliance with Section 409A.  (a) The Parties intend that any
amounts payable under this Agreement, and the Company’s and the Executive’s
exercise of authority or discretion hereunder, comply with the provisions of
Section 409A of the Code, along with the rules, regulations and guidance
promulgated thereunder by the Department of the Treasury or the Internal Revenue
Service (collectively, “Section 409A”) so as not to subject the Executive to the
payment of the additional tax, interest or penalty which may be imposed under
Section 409A.  In furtherance thereof, to the extent that any provision of this
Agreement would result in the Executive being subject to payment of additional
tax, interest or penalty under Section 409A, the Parties agree to amend this
Agreement if permitted under Section 409A in a manner which does not impose any
additional taxes, interest or penalties on Executive in order to bring this
Agreement into compliance with Section 409A, without materially changing the
economic value of the arrangements under this Agreement to any Party, and
thereafter the Parties will interpret its provisions in a manner that complies
with Section 409A.  Notwithstanding the foregoing, no particular tax result for
the Executive with respect to any income recognized by the Executive in
connection with this Agreement is guaranteed.
 
(b)           Notwithstanding any provisions of this Agreement to the contrary,
if the Executive is a “specified employee” (within the meaning of Section 409A
and determined pursuant to any policies adopted by the Company consistent with
Section 409A), at the time of the Executive’s “Separation From Service” (within
the meaning of Section 409A) and if any portion of the payments or benefits to
be received by the Executive upon Separation From Service would be considered
deferred compensation under Section 409A and cannot be paid or provided to the
Executive without the Executive incurring taxes, interest or penalties under
Section 409A, amounts that would otherwise be payable pursuant to this Agreement
and benefits that would otherwise be provided pursuant to this Agreement, in
each case, during the six-month period immediately following the Executive’s
Separation From Service will instead be paid or made available on the earlier of
(i) the first business day of the seventh month following the date of
Executive’s Separation From Service or (ii) the Executive’s death.
 
(c)           With respect to any amount of expenses eligible for reimbursement
or the provision of any in-kind benefits under this Agreement, to the extent
such payment or benefit would be considered deferred compensation under Section
409A or is required to be included in the Executive’s gross income for federal
income tax purposes, such expenses (including expenses associated with in-kind
benefits) will be reimbursed by the Executive no later than December 31st of the
year following the year in which the Executive incurs the related expenses.  In
no event will the reimbursements or in-kind benefits to be provided by the
Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor will the Executive’s
right to reimbursement or in-kind benefits be subject to liquidation or exchange
for another benefit.
 
(d)           Each payment under this Agreement is intended to be a “separate
payment” and not one of a series of payments for purposes of Section 409A.
 
(e)           A termination of employment will not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a Separation From Service, and
notwithstanding anything contained herein to the contrary, the date on which
such Separation From Service takes place will be the termination date.
  
 
16

--------------------------------------------------------------------------------

 
  
23.           Amendment; Waiver.  (a) This Agreement may be amended and any
provision of this Agreement may be waived, provided that any such amendment or
waiver will be binding upon a Party only if such amendment or waiver is set
forth in a writing executed by such Party.  No course of dealing between the
Parties will be deemed effective to modify, amend or discharge any part of this
Agreement or any rights or obligations of any Party under or by reason of this
Agreement.
 
(b)           No delay or failure in exercising any right, power or remedy
hereunder will affect or operate as a waiver thereof; nor will any single or
partial exercise thereof or any abandonment or discontinuance of steps to
enforce such a right, power or remedy preclude any further exercise thereof or
of any other right, power or remedy.
 
24.           Counterparts.  This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
Party), each of which will be deemed to be an original but all of which taken
together will constitute one and the same agreement.  This Agreement, and any
amendments hereto, to the extent signed and delivered by means of a facsimile
machine or other electronic transmission, will be treated in all manner and
respects as an original agreement and will be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person.  At the request of any Party, the Parties will re-execute
original forms thereof and deliver them to the requesting Party.  No Party will
raise the use of a facsimile machine or other electronic means to deliver a
signature or the fact that any signature was transmitted or communicated through
the use of facsimile machine or other electronic means as a defense to the
formation of a contract and each Party forever waives any such defense.
 
25.           Headings; Interpretation.  (a) The descriptive headings herein are
inserted for convenience of reference only and are not intended to be a
substantive part of or to affect the meaning or interpretation of this
Agreement.
 
(b)           Reference to any agreement, document, or instrument means such
agreement, document, or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and if applicable hereof.  Unless
otherwise indicated, any reference to a “Section” means a Section of this
Agreement.
 
(c)           In the event an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the Parties,
and no presumption or burden of proof will arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.
 
(d)           The word “including” (in its various forms) means including
without limitation.  All references in this Agreement to “days” refer to
“calendar days” unless otherwise specified.
 
26.           Defined Terms.  In addition to the terms defined elsewhere herein,
the following terms will have the following meanings when used herein with
initial capital letters:
 
(a)           “Affiliate” means, as to any Person, any other Person that
directly or indirectly controls, or is controlled by, or is under common control
with, such Person.  For this purpose, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) will mean the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Person, whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise.  Unless otherwise indicated, an Affiliate refers to an Affiliate of
the Company.
  
 
17

--------------------------------------------------------------------------------

 
  
(b)           “Cause” means:
 
(i)           Any act or omission constituting a material breach by the
Executive of any provisions of this Agreement or constituting a material
violation of the Company Policies;
 
(ii)           The willful failure by the Executive to perform the Executive’s
duties hereunder (other than any such failure resulting from the Executive’s
Disability), after demand for performance is delivered by the Company that
identifies in reasonable detail the manner in which the Company believes the
Executive has not performed the Executive’s duties, if, within 30 days of such
demand, the Executive fails to cure any such failure that is capable of being
cured;
 
(iii)           Any misconduct by the Executive that is materially injurious to
any member of the Company Group, financial or otherwise, or any act of
misappropriation, fraud including with respect to any member of the Company
Group’s accounting and financial statements, embezzlement or conversion by the
Executive of the property of any member of the Company Group;
 
(iv)          The conviction (or plea of no contest) of the Executive for any
felony;
 
(v)           The Executive’s gross negligence, gross neglect of duties or gross
insubordination;
 
(vi)          The Executive’s commission of any violation of any antifraud
provision of federal or state securities laws; or
 
(vii)         The Executive’s alcohol or prescription or other drug abuse
substantially affecting work performance.
 
(c)           “Change in Control” has the meaning ascribed to such term in the
Volt Information Sciences, Inc. 2015 Equity Incentive Plan (as in effect as of
the Effective Date).
 
(d)           “Change in Control Period” means (i) any period during which the
Company is party to a definitive agreement with any other Person, the
consummation of the transactions contemplated by which would result in a Change
in Control, and (ii) the period commencing on the date a Change in Control
occurs and ending on the second anniversary of such date.
 
(e)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(f)           “Company Group” means the Company and its Affiliates.
 
(g)           “Disability” or “Disabled” means:
 
(i)           The Executive’s incapacity due to physical or mental illness to
substantially perform the Executive’s duties and the essential functions of the
Executive’s position, with or without reasonable accommodation, on a full-time
basis for six months; or
 
(ii)           The Executive becomes eligible to receive benefits under the
Company’s applicable long-term disability plan;
 
18

--------------------------------------------------------------------------------

 
except that, if the Executive does not agree with a determination to
terminate the Executive’s employment because of Disability, the question of the
Executive’s Disability will be subject to the certification of a qualified
medical doctor reasonably agreed upon by the Company and the Executive.  The
costs of such qualified medical doctor will be paid by the Company.
 
(h)           “Good Reason” means, without the Executive’s consent:
 
(i)           A diminution in the Executive’s Base Salary or target Annual
Bonus, other than as a result of a general reduction in Base Salary and/or
target Annual Bonus that affects all senior executives of the Company in
substantially the same proportions (but in no event shall the Executive’s (A)
Base Salary be less than 80% of the Executive’s highest Base Salary during the
Employment Term or (B) target Annual Bonus be less than 80% of the Executive’s
highest target Annual Bonus during the Employment Term);
 
(ii)           A material diminution in the Executive’s authority, duties, or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law);
 
(iii)           The Executive ceases to be a member of the Board (other than due
to the Executive’s resignation from the Board or his voluntary failure to stand
for election to the Board), provided that Cause does not exist;
 
(iv)           A relocation of the Executive’s principal place of employment by
more than 50 miles from the Executive’s principal place of employment as of the
Effective Date;
 
(v)           The Company’s failure to provide the Executive during any year of
the Employment Term with long-term incentive compensation opportunity with a
target value at grant of at least $1,600,000 (based on the valuation method used
by the Company for financial reporting purposes) through a combination of stock
option grants, restricted stock units or other equity-based awards, cash-based
long-term plans or other components, and in such proportions and subject to such
conditions, as may be determined by the Company from time to time in its sole
discretion and in good faith; or
 
(vi)           The Company’s material breach of this Agreement.
 
provided, however, that the foregoing conditions will constitute Good Reason
only if (A) the Executive provides written notice to the Company within 90 days
of the initial existence of the condition(s) constituting Good Reason and (2)
the Company fails to cure such condition(s) within 30 days after receipt from
the Executive of such notice; and provided further, that Good Reason will cease
to exist with respect to a condition 180 days following the initial existence of
such condition.
 
(i)           “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture or an unincorporated organization.
 
27.           Certain Costs.  Each Party will pay and be fully responsible for
its own costs and expenses (including costs of professional advisors) in
connection with any future disputes under, or the interpretation and enforcement
of, this Agreement.
 
19

--------------------------------------------------------------------------------

 
  
28.           Clawback Provisions.  Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with any member of the Company Group, which is subject
to recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by any member of the Company Group pursuant
to any such law, government regulation or stock exchange listing requirement).
 
29.           Acknowledgements.  The Executive acknowledges and agrees that (i)
the Executive has read this Agreement carefully and in its entirety, (ii) the
Executive understands the terms and conditions contained herein, (iii) the
Executive has had the opportunity to review this Agreement with legal counsel of
the Executive’s own choosing and has not relied on any statements made by the
Company or its legal counsel as to the meaning of any term or condition
contained herein or in deciding whether to enter into this Agreement, and (iv)
the Executive is entering into this Agreement knowingly and voluntarily.  The
Executive acknowledges and agrees that each member of the Company Group is an
intended third party beneficiary of this Agreement and, as such, will be
entitled to all of the benefits, and will be permitted to enforce its rights,
under this Agreement as if such third party were an original party hereto.  As
an inducement to enter into this Agreement, the Executive represents and
warrants as follows:  (A) the Executive is not a party to any other agreement or
obligation for personal services; (B) there exist no impediments or restraints,
contractual or otherwise on the Executive’s power, right or ability to enter
into this Agreement and to perform the Executive’s duties and obligations
hereunder; and (C) the performance of the Executive’s obligations under this
Agreement do not and will not violate or conflict with any agreement relating to
confidentiality, non-competition or exclusive employment to which the Executive
is or was subject.
 
30.           Resignations.  Following the termination of the Executive’s
employment for any reason, if and to the extent requested by the Board, the
Executive agrees to resign from the Board, all fiduciary positions (including as
trustee) and all other offices and positions the Executive holds with the
Company Group; provided, however, that if the Executive fails to tender the
Executive’s resignation after the Board has made such request, then the
Executive will be deemed to have resigned from such offices and positions.
 
[Remainder of Page Intentionally Left Blank]
 


 
 
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
  
IN WITNESS WHEREOF, this Agreement is duly executed as of the Effective Date.



 

  Volt Information Sciences, Inc.                         By:  /s/ Laurie Siegel
              Name: Laurie Siegel     Title:
Chair of the Compensation Committee,
as authorized by the Compensation Committee
           

   

  Executive                          /s/ Michael Dean     Michael Dean    
 
       

 
 
 
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
   
EXHIBIT A


NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
 
VOLT INFORMATION SCIENCES, INC.
2015 Equity Incentive Plan
 
This NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), is made as
of October 19, 2015 (the “Grant Date”) between Volt Information Sciences, Inc.,
a New York corporation (the “Company”), and Michael Dean (the “Participant”),
and is made pursuant to the terms of the Company’s 2015 Equity Incentive Plan
(the “Plan”).  Capitalized terms used herein but not defined shall have the
meanings set forth in the Plan.
 
Section 1.     Option.  The Company hereby grants to the Participant, as of the
Date of Grant, the right and option (this “Option”) to purchase 182,050 Shares,
at a price per Share equal to $8.33 (the “Exercise Price”), subject to such
vesting, transfer and other restrictions and conditions as set forth in this
Agreement (the “Award”).  This Option is not intended to qualify as an Incentive
Stock Option.  The Award is granted subject to approval of the Plan by the
shareholders of the Company.  No portion of this Award may become exercisable
prior to shareholder approval of the Plan.  In the event that the Plan is not
approved by the Company’s shareholders within 12 months of the Effective Date,
the Award shall be null and void ab initio.
 
Section 2.     Vesting Requirements.
 
(a)           Generally. Except as otherwise provided herein, 1/3 (one-third) of
this Option shall vest and become exercisable on each of the first three
anniversaries of the Grant Date (each, a “Vesting Date”), subject to the
Participant’s continuous service or employment with the Company or its
Affiliates (“Service”) from the Grant Date through the applicable Vesting Date.
 
(b)           Termination of Service Without Cause, for Good Reason or
Nonrenewal Resignation.  Notwithstanding Section 2(a) hereof, in the event of
the Participant’s termination of Service prior to an applicable Vesting Date by
the Company without Cause, by the Participant for Good Reason or if there is a
Nonrenewal Resignation (and in all events other than due to the Participant’s
death or Disability), any unvested portion of this Option that would vest within
12 months following the date of such termination of Service (the “Termination
Date”), shall immediately become fully vested and exercisable on the Termination
Date (subject to the requirement that the Participant execute a release of
claims as contemplated by the Employment Agreement, dated October 19, 2015,
between the Company and the Participant (the “Employment Agreement”)). As used
in this Agreement, the terms “Cause,” “Disability,” “Good Reason” and
“Nonrenewal Resignation” shall have the respective meanings set forth in the
Employment Agreement.
 
(c)           Termination of Service Without Cause, for Good Reason or
Nonrenewal Resignation during the Change in Control Period. Notwithstanding
Section 2(a) or (b) hereof, in the event of the Participant’s termination of
Service prior to an applicable Vesting Date by the Company without Cause, by the
Participant for Good Reason or if there is a Nonrenewal Resignation, in each
case during the Change in Control Period (and in all events other than due to
the Participant’s death or Disability), 100% of the unvested portion of this
Option shall immediately become fully vested and exercisable on the Termination
Date (subject to the requirement that the Participant execute a release of
claims as contemplated by the Employment Agreement).  As used in this Agreement,
the term “Change in Control Period” shall have the meaning set forth in the
Employment Agreement.
  
 
22

--------------------------------------------------------------------------------

 
  
(d)           Other Terminations of Service.  Upon the occurrence of a
termination of the Participant’s Service for any reason other than as
contemplated by Section 2(b) or (c) hereof, the unvested portion of this Option
shall immediately be forfeited and cancelled, and the Participant shall not be
entitled to any compensation or other amount with respect thereto.
 
Section 3.     Term.  This Option shall terminate upon the earliest to occur of
the following:
 
(a)           Expiration. This Option shall terminate immediately upon the tenth
anniversary of the Grant Date (the “Expiration Date”).
 
(b)           Death; Disability.  If the Participant’s Service is terminated due
to the Participant’s death or Disability, then the vested portion of this Option
shall remain exercisable until the one-year anniversary of such termination (at
which time this Option shall be cancelled), but not later than the Expiration
Date.
 
(c)           Termination of Service Without Cause, for Good Reason or
Nonrenewal Resignation.  In the event of the Participant’s termination of
Service by the Company without Cause, by the Participant for Good Reason or if
there is a Nonrenewal Resignation (and in all events other than due to the
Participant’s death or Disability), the vested portion of this Option shall
remain exercisable until the 12-month anniversary of such termination (at which
time this Option shall be cancelled), but not later than the Expiration Date.
 
(d)           Cause.  If the Participant’s Service is terminated for Cause, then
this Option (both the vested and unvested portions) shall be cancelled
immediately upon the occurrence of such termination.
 
(e)           Other Terminations of Service.  If the Participant’s Service is
terminated in a manner that is not otherwise specified in this Section 3, then
the vested portion of this Option shall remain exercisable until the three-month
anniversary of such termination (at which time this Option shall be cancelled),
but not later than the Expiration Date.
 
Section 4.     Exercise.  Subject to the terms of this Agreement and the Plan,
the vested portion of this Option may be exercised, in whole or in part, in cash
or in any other form of legal consideration that may be acceptable to the
Committee in accordance with the terms of the Plan (including, without
limitation, in the discretion of the Participant (and with any necessary
Committee consent deemed satisfied hereby), pursuant to Section 6(d)(i)(D) of
the Plan (pertaining to net settlement for exercise price)).
 
Section 5.     Restrictions on Transfer.  No portion of this Option (nor any
interest therein) may be sold, assigned, alienated, pledged, attached or
otherwise transferred or encumbered by the Participant otherwise than by will or
by the laws of descent and distribution, and any such purported sale,
assignment, alienation, pledge, attachment, transfer or encumbrance shall be
void and unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute a sale, assignment,
alienation, pledge, attachment, transfer or encumbrance.  Notwithstanding the
foregoing, at the discretion of the Committee, this Option may be transferred by
the Participant solely to the Participant’s spouse, siblings, parents, children
and grandchildren or trusts for the benefit of such persons or partnerships,
corporations, limited liability companies or other entities owned solely by such
persons, including, but not limited to, trusts for such persons.
  
 
23

--------------------------------------------------------------------------------

 
  
Section 6.     Investment Representation.  Upon acquisition of Shares pursuant
to this Option at a time when there is not in effect a registration statement
under the Securities Act of 1933, as amended (the “Securities Act”) relating to
the Shares, the Participant hereby represents and warrants, and by virtue of
such acquisition shall be deemed to represent and warrant, to the Company that
the Shares shall be acquired for investment and not with a view to the
distribution thereof, and not with any present intention of distributing the
same, and the Participant shall provide the Company with such further
representations and warranties as the Company may require in order to ensure
compliance with applicable federal and state securities, blue sky and other
laws.  No Shares shall be acquired unless and until the Company and/or the
Participant shall have complied with all applicable federal or state
registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction, unless
the Committee has received evidence satisfactory to it that the Participant may
acquire such shares pursuant to an exemption from registration under the
applicable securities laws.  Any determination in this connection by the
Committee shall be final, binding and conclusive.  The Company reserves the
right to legend any certificate or book entry representation of the Shares,
conditioning sales of such shares upon compliance with applicable federal and
state securities laws and regulations.
 
Section 7.     Securities Laws/Legend on Certificates.  The issuance and
delivery of certificates representing Shares acquired pursuant to this Option
shall comply with all applicable requirements of law, including without
limitation the Securities Act, the rules and regulations promulgated thereunder,
state securities laws and regulations, and the regulations of any stock exchange
or other securities market on which the Company’s securities may then be
traded.  If the Company deems it necessary to ensure that the issuance of
securities under the Plan is not required to be registered under any applicable
securities laws, each Participant to whom such security would be issued shall
deliver to the Company an agreement or certificate containing such
representations, warranties and covenants as the Company which satisfies such
requirements. The certificates representing the Shares acquired pursuant to this
Option shall be subject to such stop transfer orders and other restrictions as
the Committee may deem reasonably advisable, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
 
Section 8.     Adjustments.  The Award granted hereunder shall be subject to the
adjustment as provided in Section 4(b) of the Plan.
 
Section 9.     No Right of Continued Service.  Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continued Service.
  
 
24

--------------------------------------------------------------------------------

 
  
Section 10.     Tax Withholding.  This Agreement and the Award shall be subject
to tax and/or other withholding in accordance with Section 17(e) of the Plan
(including, without limitation, in the discretion of the Participant (and with
any necessary Committee consent deemed satisfied hereby), pursuant to Section
17(e)(ii) of the Plan (pertaining to net settlement for taxes)).
 
Section 11.     No Rights as a Stockholder; No Dividends.  The Participant shall
not have any privileges of a stockholder of the Company with respect to this
Option, including without limitation any right to vote any Shares underlying
this Option or to receive dividends or other distributions in respect thereof,
unless and until Shares underlying this Option are delivered to the Participant
following the exercise of this Option in accordance with Section 4 hereof.
 
Section 12.     Clawback.  The Award will be subject to recoupment in accordance
with any existing clawback policy or clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other applicable law.  In addition, the Board may impose such other
clawback, recovery or recoupment provisions as the Board determines necessary or
appropriate, including but not limited to a reacquisition right in respect of
previously acquired Shares or other cash or property upon the occurrence of
Cause.  The implementation of any clawback policy will not be deemed a
triggering event for purposes of any definition of “good reason” for resignation
or “constructive termination.”
 
Section 13.     Amendment and Termination.  Subject to the terms of the Plan,
any amendment to this Agreement shall be in writing and signed by the parties
hereto.  Notwithstanding the immediately-preceding sentence, subject to the
terms of the Plan, the Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate, this
Agreement and/or the Award; provided that, subject to the terms of the Plan, any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially impair the rights of the Participant or any
holder or beneficiary of the Award shall not be effective without the written
consent of the Participant, holder or beneficiary.
 
Section 14.     Construction.  The Award granted hereunder is granted by the
Company pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan.  The Participant hereby acknowledges that a copy of the
Plan has been delivered to the Participant and accepts the Award hereunder
subject to all terms and provisions of the Plan, which are incorporated herein
by reference.  In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan, the Plan will
govern and prevail.  The construction of and decisions under the Plan and this
Agreement are vested in the Committee, whose determinations shall be final,
conclusive and binding upon the Participant.
 
Section 15.     Governing Law.  This Agreement shall be construed and enforced
in accordance with the laws of the State of New York, without giving effect to
the choice of law principles thereof.
  
 
25

--------------------------------------------------------------------------------

 
  
Section 16.     Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
Section 17.     Binding Effect.  This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
 
Section 18.     Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof, merging any and all prior agreements.
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
 
 
 
 
 
 
 
 
 
26

--------------------------------------------------------------------------------

 
   
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Grant Date.
 

  VOLT INFORMATION SCIENCES, INC.                         By:                
Name: Laurie Siegel     Title:
Chair of the Compensation Committee,
as authorized by the Compensation Committee
           

   

  PARTICIPANT                                 Participant’s Signature Date      
        Name:                 Address:                 Address:              

 
 
 
 
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
  
EXHIBIT B


RESTRICTED STOCK UNIT AWARD AGREEMENT
 
VOLT INFORMATION SCIENCES, INC.
2015 Equity Incentive Plan
 
This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), is made as of the
19th day of October, 2015 between Volt Information Sciences, Inc., a New York
corporation (the “Company”), and Michael Dean (the “Participant”), and is made
pursuant to the terms of the Company’s 2015 Equity Incentive Plan (the
“Plan”).  Capitalized terms used herein but not defined shall have the meanings
set forth in the Plan.
 
Section 1.     Restricted Stock Units.  The Company hereby issues to the
Participant, as of the Date of Grant, 40,016 restricted stock units (the
“RSUs”), subject to such vesting, transfer and other restrictions and conditions
as set forth in this Agreement (the “Award”).  Each RSU represents the right to
receive one Share, subject to the terms and conditions set forth in this
Agreement and the Plan.  For purposes of this Agreement, the “Grant Date” shall
be October 19, 2015.  The Award is granted subject to approval of the Plan by
the shareholders of the Company.  No portion of the Award may be settled prior
to shareholder approval of the Plan.  In the event that the Plan is not approved
by the Company’s shareholders within 12 months of the Effective Date, the Award
shall be null and void ab initio.
 
Section 2.     Vesting Requirements.
 
(a)           Generally. Except as otherwise provided herein, the RSUs shall
vest ratably over three years on each of the first three anniversaries of the
Grant Date (each, a “Vesting Date”), subject to the Participant’s continuous
service or employment with the Company or its Affiliates (“Service”) from the
Grant Date through the applicable Vesting Date.
 
(b)            Termination of Service Without Cause, for Good Reason or
Nonrenewal Resignation.  Notwithstanding Section 2(a) hereof, in the event of
the Participant’s termination of Service prior to an applicable Vesting Date by
the Company without Cause, by the Participant for Good Reason or if there is a
Nonrenewal Resignation (and in all events other than due to the Participant’s
death or Disability), any unvested RSUs that would vest within 12 months
following the date of such termination of Service (the “Termination Date”),
shall immediately become fully vested on the Termination Date (subject to the
requirement that the Participant execute a release of claims as contemplated by
the Employment Agreement, dated October 19, 2015, between the Company and the
Participant (the “Employment Agreement”)). As used in this Agreement, the terms
“Cause,” “Disability,” “Good Reason” and “Nonrenewal Resignation” shall have the
respective meanings set forth in the Employment Agreement.
 
(c)           Termination of Service Without Cause, for Good Reason or
Nonrenewal Resignation during the Change in Control Period. Notwithstanding
Section 2(a) or (b) hereof, in the event of the Participant’s termination of
Service prior to an applicable Vesting Date by the Company without Cause, by the
Participant for Good Reason or if there is a Nonrenewal Resignation, in each
case during the Change in Control Period (and in all events other than due to
the Participant’s death or Disability), 100% of the unvested RSUs shall
immediately become fully vested on the Termination Date (subject to the
requirement that the Participant execute a release of claims as contemplated by
the Employment Agreement).  As used in this Agreement, the term “Change in
Control Period” shall have the meaning set forth in the Employment Agreement.
  
 
28

--------------------------------------------------------------------------------

 
  
(d)           Other Terminations of Service.  Upon the occurrence of a
termination of the Participant’s Service for any reason other than as
contemplated by Section 2(b) or (c) hereof, all outstanding and unvested RSUs
shall immediately be forfeited and cancelled, and the Participant shall not be
entitled to any compensation or other amount with respect
thereto.  Notwithstanding anything to the contrary herein, upon a termination of
the Participant’s Service for Cause, all RSUs, whether vested or unvested, shall
immediately be forfeited and cancelled, and the Participant shall not be
entitled to any compensation or other amount with respect thereto.
 
Section 3.     Settlement.  As soon as reasonably practicable following the
Vesting Date or Termination Date (as applicable, but in any event, within
10 days following the Vesting Date or Termination Date), any RSUs that become
vested and non-forfeitable shall be settled, unless otherwise determined by the
Committee, by the Company through the delivery to the Participant of a number of
Shares equal to the number of RSUs that vested and became non-forfeitable
pursuant to Section 2 hereof.
 
Section 4.     Restrictions on Transfer.  No RSUs (nor any interest therein) may
be sold, assigned, alienated, pledged, attached or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported sale, assignment, alienation, pledge,
attachment, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute a sale, assignment, alienation, pledge, attachment, transfer or
encumbrance.  Notwithstanding the foregoing, at the discretion of the Committee,
RSUs may be transferred by the Participant solely to the Participant’s spouse,
siblings, parents, children and grandchildren or trusts for the benefit of such
persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including, but not limited to, trusts for
such persons.
 
Section 5.     Investment Representation.  The Participant is acquiring the RSUs
for investment purposes only and not with a view to, or in connection with, the
public distribution thereof in violation of the Securities Act of 1933, as
amended (the “Securities Act”).  No Shares shall be acquired unless and until
the Company and/or the Participant shall have complied with all applicable
federal or state registration, listing and/or qualification requirements and all
other requirements of law or of any regulatory agencies having jurisdiction,
unless the Committee has received evidence satisfactory to it that the
Participant may acquire such shares pursuant to an exemption from registration
under the applicable securities laws.  The Participant understands and agrees
that none of the RSUs may be offered, sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of except in compliance with this Agreement
and the Securities Act pursuant to an effective registration statement or
applicable exemption from the registration requirements of the Securities Act
and applicable state securities or “blue sky” laws.   Notwithstanding anything
herein to the contrary, the Company shall have no obligation to deliver any
Shares hereunder or make any other distribution of benefits under hereunder
unless such delivery or distribution would comply with all applicable laws
(including, without limitation, the Securities Act), and the applicable
requirements of any securities exchange or similar entity.
  
 
29

--------------------------------------------------------------------------------

 
  
Section 6.     Adjustments.  The Award granted hereunder shall be subject to the
adjustment as provided in Section 4(b) of the Plan.
 
Section 7.     No Right of Continued Service.  Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continued Service.
 
Section 8.     Tax Withholding.  This Agreement and the Award shall be subject
to tax and/or other withholding in accordance with Section 17(e) of the Plan
(including, without limitation, in the discretion of the Participant (and with
any necessary Committee consent deemed satisfied hereby), pursuant to Section
17(e)(ii) of the Plan (pertaining to net settlement for taxes)).
 
Section 9.     No Rights as a Stockholder; Dividends.  The Participant shall not
have any privileges of a stockholder of the Company with respect to any RSUs,
including without limitation any right to vote any Shares underlying such RSUs
or to receive dividends or other distributions in respect thereof, unless and
until Shares underlying the RSUs are delivered to the Participant in accordance
with Section 3 hereof.  Notwithstanding the foregoing, any dividends payable
with respect to the RSUs underlying the Award during the Period from the Grant
Date through the date the applicable RSUs are settled in accordance with
Section 3 hereof will accumulate in cash and be payable to the Participant on a
deferred basis, but only to the extent that the Award vests in accordance with
Section 2 hereof.  In no event shall the Participant be entitled to any payments
relating to dividends paid after the earlier to occur of the settlement or
forfeiture of the applicable RSUs underlying the Award and, for the avoidance of
doubt, all accumulated dividends shall be forfeited immediately upon the
forfeiture or cancellation of the Award or applicable portion thereof.
 
Section 10.     Clawback.  The Award will be subject to recoupment in accordance
with any existing clawback policy or clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other applicable law.  In addition, the Board may impose such other
clawback, recovery or recoupment provisions as the Board determines necessary or
appropriate, including but not limited to a reacquisition right in respect of
previously acquired Shares or other cash or property upon the occurrence of
Cause.  The implementation of any clawback policy will not be deemed a
triggering event for purposes of any definition of “good reason” for resignation
or “constructive termination.”
 
Section 11.     Amendment and Termination.  Subject to the terms of the Plan,
any amendment to this Agreement shall be in writing and signed by the parties
hereto.  Notwithstanding the immediately-preceding sentence, subject to the
terms of the Plan, the Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate, this
Agreement and/or the Award; provided that, subject to the terms of the Plan, any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially impair the rights of the Participant or any
holder or beneficiary of the Award shall not be effective without the written
consent of the Participant, holder or beneficiary.
  
 
30

--------------------------------------------------------------------------------

 
  
Section 12.     Construction.  The Award granted hereunder is granted by the
Company pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan.  The Participant hereby acknowledges that a copy of the
Plan has been delivered to the Participant and accepts the Award hereunder
subject to all terms and provisions of the Plan, which are incorporated herein
by reference.  In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan, the Plan will
govern and prevail.  The construction of and decisions under the Plan and this
Agreement are vested in the Committee, whose determinations shall be final,
conclusive and binding upon the Participant.
 
Section 13.     Governing Law.  This Agreement shall be construed and enforced
in accordance with the laws of the State of New York, without giving effect to
the choice of law principles thereof.
 
Section 14.     Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
Section 15.     Binding Effect.  This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
 
Section 16.     Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof.
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
 
 
 
  
 
31

--------------------------------------------------------------------------------

 
   
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.
    

  VOLT INFORMATION SCIENCES, INC.                         By:                
Name: Laurie Siegel     Title:
Chair of the Compensation Committee,
as authorized by the Compensation Committee
           

    

  PARTICIPANT                                 Participant’s Signature Date      
        Name:                 Address:                        

 
 
 
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
  
EXHIBIT C
 
WAIVER AND RELEASE OF CLAIMS AGREEMENT
 
Michael Dean (“Employee”) hereby acknowledges that Volt Information Sciences,
Inc. (“Employer”) is offering Employee certain payments in connection with
Employee’s termination of employment pursuant to the employment agreement
entered into between Employer and Employee, as amended (the “Employment
Agreement”), in exchange for Employee’s promises in this Waiver and Release of
Claims Agreement (this “Agreement”).  If not otherwise defined herein, initial
capitalized terms have the meanings given to them in the Employment Agreement.
 
Severance Payments
 
1.           Employee agrees that Employee will be entitled to receive the
applicable severance payments under Section 7(b) or (c) of the Employment
Agreement (other than the Accrued Compensation and Benefits) (the “Severance
Payments”) only if Employee accepts and does not revoke this Agreement, which
requires Employee to release both known and unknown claims.
 
2.           Employee agrees that the Severance Payments tendered under the
Employment Agreement constitute fair and adequate consideration for the
execution of this Agreement.  Employee further agrees that Employee has been
fully compensated for all wages and fringe benefits, including, but not limited
to, paid and unpaid leave, due and owing, and that the Severance Payments are in
addition to payments and benefits to which Employee is otherwise entitled.
 
Claims That Are Being Released
 
3.           Employee agrees that this Agreement constitutes a full and final
release by Employee and Employee’s descendants, dependents, heirs, executors,
administrators, assigns, and successors, of any and all claims, charges, and
complaints, whether known or unknown, that Employee has or may have to date
against Employer and any of its parents, subsidiaries, or affiliated entities
and their respective officers, directors, shareholders, partners, joint
venturers, employees, consultants, insurers, agents, predecessors, successors,
and assigns, arising out of or related to Employee’s employment or the
termination thereof, to the extent based upon acts or events that occurred on or
before the date on which Employee signs this Agreement.  To the fullest extent
allowed by law, Employee hereby waives and releases any and all such claims,
charges, and complaints in return for the Severance Payments.  This release of
claims is intended to be as broad as the law allows, and includes, but is not
limited to, rights arising out of alleged violations of any contracts, express
or implied, any covenant of good faith or fair dealing, express or implied, any
tort or common law claims, any legal restrictions on Employer’s right to
terminate employees, and any claims under any federal, state, municipal, local,
or other governmental statute, regulation, or ordinance, including, without
limitation:
 
 
(a)
claims of discrimination, harassment, or retaliation under equal employment laws
such as Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Rehabilitation Act of 1973, and any and all other
federal, state, municipal, local, or foreign equal opportunity laws;

 
 
(b)
if applicable, claims of wrongful termination of employment; statutory,
regulatory, and common law “whistleblower” claims, and claims for wrongful
termination in violation of public policy;

  
 
33

--------------------------------------------------------------------------------

 
  
 
(c)
claims arising under the Employee Retirement Income Security Act of 1974, except
for any claims relating to vested benefits under Employer’s employee benefit
plans;

 
 
(d)
claims of violation of wage and hour laws, including, but not limited to, claims
for overtime pay, meal and rest period violations, and recordkeeping violations;
and

 
 
(e)
claims of violation of federal, state, municipal, local, or foreign laws
concerning leaves of absence, such as the Family and Medical Leave Act.

 
4.           If Employee has worked or is working in California, Employee
expressly agrees to waive the protection of Section 1542 of the California Civil
Code, which provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR
 
Claims That Are Not Being Released
 
5.           This release does not include any claims that may not be released
as a matter of law, and this release does not waive claims or rights that arise
after Employee signs this Agreement.  Further, this release will not prevent
Employee from doing any of the following:
 
 
(a)
obtaining unemployment compensation, state disability insurance, or workers’
compensation benefits from the appropriate agency of the state in which Employee
lives and works, provided Employee satisfies the legal requirements for such
benefits (nothing in this Agreement, however, guarantees or otherwise
constitutes a representation of any kind that Employee is entitled to such
benefits);

 
 
(b)
asserting any right that is created or preserved by this Agreement, such as
Employee’s right to receive the Severance Payments;

 
 
(c)
asserting any right to the Accrued Compensation and Benefits (as defined in the
Employment Agreement);

 
 
(d)
asserting any rights Employee may have to indemnification under any agreement,
arrangement or governing document of Employer or any of its affiliates, and/or
coverage under any applicable policy of directors’ and officers’ liability
insurance maintained by Employer or any of its affiliates;

 
 
(e)
filing a charge, giving testimony or participating in any investigation
conducted by the Equal Employment Opportunity Commission (the “EEOC”) or any
duly authorized agency of the United States or any state (however, Employee is
hereby waiving the right to any personal monetary recovery or other personal
relief should the EEOC (or any similarly authorized agency) pursue any class or
individual charges in part or entirely on Employee’s behalf); or

  
 
34

--------------------------------------------------------------------------------

 
  
 
(f)
challenging or seeking determination in good faith of the validity of this
waiver under the Age Discrimination in Employment Act (nor does this release
impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law).

 
Additional Employee Covenants
 
6.           To the extent applicable, Employee confirms and agrees to
Employee’s continuing obligations under the Employment Agreement, including,
without limitation, following termination of Employee’s employment with
Employer.  This includes, without limitation, Employee’s continuing obligations
under Sections 9-12 of the Employment Agreement.
 
Voluntary Agreement And Effective Date
 
7.           Employee understands and acknowledges that, by signing this
Agreement, Employee is agreeing to all of the provisions stated in this
Agreement, and has read and understood each provision.
 
8.           The parties understand and agree that:
 
 
(a)
Employee will have a period of 45 calendar days in which to decide whether or
not to sign this Agreement, and an additional period of seven calendar days
after signing in which to revoke this Agreement.  If Employee signs this
Agreement before the end of such 45-day period, Employee certifies and agrees
that the decision is knowing and voluntary and is not induced by Employer
through (i) fraud, misrepresentation, or a threat to withdraw or alter the offer
before the end of such 45-day period or (ii) an offer to provide different terms
in exchange for signing this Agreement before the end of such 45-day period.

 
 
(b)
In order to exercise this revocation right, Employee must deliver written notice
of revocation to [INSERT COMPANY CONTACT] on or before the seventh calendar day
after Employee executes this Agreement.  Employee understands that, upon
delivery of such notice, this Agreement will terminate and become null and void.

 
 
(c)
The terms of this Agreement will not take effect or become binding, and Employee
will not become entitled to receive the Severance Payments, until that seven-day
period has lapsed without revocation by Employee.  If Employee elects not to
sign this Agreement or revokes it within seven calendar days of signing,
Employee will not receive the Severance Payments.

 
 
(d)
All amounts payable hereunder will be paid in accordance with the applicable
terms of the Employment Agreement.

 
Governing Law


9.           This Agreement will be governed by the substantive laws of the
State of New York, without regard to conflicts of law, and by federal law where
applicable.
 
10.           If any part of this Agreement is held to be invalid or
unenforceable, the remaining provisions of this Agreement will not be affected
in any way.
 
Consultation With Attorney
 
11.           Employee is hereby encouraged and advised to confer with an
attorney regarding this Agreement.  By signing this Agreement, Employee
acknowledges that Employee has consulted, or had an opportunity to consult with,
an attorney or a representative of Employee’s choosing, if any, and that
Employee is not relying on any advice from Employer or its agents or attorneys
in executing this Agreement.
  
 
35

--------------------------------------------------------------------------------

 
   
12.           This Agreement was provided to Employee for consideration on
[INSERT DATE THIS AGREEMENT PROVIDED TO EMPLOYEE].
 






PLEASE READ THIS AGREEMENT CAREFULLY; IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 




Employee certifies that Employee has read this Agreement and fully and
completely understands and comprehends its meaning, purpose, and
effect.  Employee further states and confirms that Employee has signed this
Agreement knowingly and voluntarily and of Employee’s own free will, and not as
a result of any threat, intimidation or coercion on the part of Employer or its
representatives or agents.


 

      MICHAEL DEAN                       Date:                                  
   


 
 
 
 
 
36

--------------------------------------------------------------------------------